Case 3:18-cv-00971-AVC Document 18 Filed 05/28/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

NEW ENGLAND HEALTH CARE end aS:
PENSION FUND, ET AL.
Plaintiffs ; CIVIL ACTION NO.:
: 3:18-CV-00971-AVC
Vs.
REGALCARE MANAGEMENT GROUP, LLC.,

ET AL. :
Defendants : May 27, 2019

NOTICE OF SETTLEMENT and
JOINT STIPULATION OF DISMISSAL

Pursuant to Fed. R. Civ. P. 41(a}(1)(ii), plaintiffs New England Health Care Employees
Pension Fund, New England Health Care Employees Welfare Fund and New England Health Care
Employees Union, District 1199 & The Connecticut Nursing Homes Training and Upgrading
Fund (the "Funds”) and defendants RegalCare Management Group, LLC., Fairview Health of
Greenwich, LLC, dba RegalCare of Greenwich, Fairview Health of Southport, LLC dba
RegalCare of Southport, RegalCare at New Haven, LLC, RegalCare At West Haven, LLC,
RegalCare at Waterbury, LLC, RegalCare At Torrington, LLC (hereinafter collectively referred to
as “the Defendants”), hereby jointly move the court for the voluntary dismissal of this action

without prejudice as a settlement of all claims has been entered into by all parties.
Case 3:18-cv-00971-AVC Document 18 Filed 05/28/19 Page 2 of 3

WHEREFORE, the parties to this action jointly request that the court dismiss this action
without prejudice.
PLAINTIFFS
Dated: May 27, 2019

By:  /s/ Michael E. Passero
Michael E. Passero, ct] 1707
Law Firm of John M. Creane
92 Cherry St., P.O. Box 170
Milford, CT 06460
(203) 878-2419 (voice)
(203) 878-6021 (facsimile)
mpassero/@)jmcreanelaw.com

DEFENDANTS
Dated: May 27, 2019

By: /s/ Patrick M. Noonan
Patrick M. Noonan, Esq.
Donahue, Durham & Noonan, P.C.
741 Boston Post Rd.
Guilford, CT 06437
Counsel for Defendants

/s/ Yifat Schnur
Yifat Schnur
Yifat Schnur, Esquire, LLC
22 Prescott Street Edison, NJ 08817
(347) 268-5347
Of Counsel
Case 3:18-cv-00971-AVC Document 18 Filed 05/28/19 Page 3 of 3

Certificate of Service

| hereby certify that on May 28, 2019, copy of the foregoing Joint Stipulation of
Dismissal was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the court's electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the Notice of Electronic Filing. Parties may access this filing through
the court's CM/ECF System.

isi Michael E. Passero
Michael E. Passero, Esq., ct11707
Law Firm of John M. Creane
92 Cherry St., P.O. Box 170
Milford, CT 06460
203- 878-2419(voice)
203-878-6021 (facsimile)

mpassero@jmcreanelaw.com
